Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 6, line 3 from the end: the term “the axes” and the link portions” (in plural form) lack antecedent basis. Claims 2 and 6 cite “the axis” and the link portion” earlier in their singular form, nor plural form.
Claims 3-5 and 7-9 are necessarily rejected since they depend upon base claims 2 and 6.

Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. 
As to claims 2 and 6, the omitted structural positive cooperative relationship is: a link portion.
In absence of essential structural positive relationship of the link portion, it remains uncertain as to how the link portion is structurally related to its associated element(s) and the claimed device. 
In absence of essential structural positive relationship of the link portion, it remains uncertain as to whether the link portion is structurally part of the claimed device.
As to claim 9, the omitted structural positive cooperative relationships are: a first part of the flexible display and a second part of the flexible display.
In absence of essential structural positive relationship of the first part of the flexible display and the second part of the flexible display, it remains uncertain as to how the first part of the flexible display and the second part of the flexible display are structurally related to its associated element(s) and the claimed device. 
In absence of essential structural positive relationship of the first part of the flexible display and the second part of the flexible display, it remains uncertain as to whether the first part of the flexible display and the second part of the flexible display are structurally part of the claimed device.
Claims 3-5 and 7-9 are necessarily rejected since they depend upon base claims 2 and 6.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 6-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,606,379. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 of U.S. Patent No. 10,606,379 cite applicant’s claimed electronic device including a flexible display and a plurality of columnar bodies.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6-9 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Satoh (USPgPub 2008/0055831, of record).
As to claim 6, Satoh discloses applicant’s claimed electronic device (Figs. 1-12) including: a flexible display; and a plurality of columnar bodies (2), wherein
each of the plurality of columnar bodies (2) is linked with neighboring one or two of the columnar bodies at a link portion (which is a V shaped section defined by two adjacent columnar bodies) and rotatable around an axis (the axis is located at the link portion),
the flexible display is designed to change its shape in accordance with a shape formed by the plurality of columnar bodies, 
a curved surface is formed in the flexible display by rotating the plurality of columnar bodies around the axes at the link portions, and
the flexible display is placed without being fixed to the plurality of columnar bodies.
The limitation “wherein in a bended state, a first part of the flexible display overlaps with a second part of the flexible display” is not given a patentable weight since the first part of the flexible display and the second part of the flexible display are not cited positively. It remains uncertain as to whether or not the first part of the flexible display and the second part of the flexible display are part of the claimed electronic device.
Since Satoh disclose the electronic device including all elements as claimed by applicant, a portion of the flexible display corresponding to the plurality of columnar bodies would be able to move in accordance with folding.
As to claims 8 and 9, as shown in the Figs, Satoh discloses a thickness of the flexible display smaller than a thickness of the plurality of columnar bodies and the flexible display able to be bent outwards.

Claims 2-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As to claims 2-5, prior art of the record does not disclose applicant’s claimed electronic device, including: a flexible display and a plurality of columnar bodies, the plurality of columnar bodies including a first columnar body and a second columnar body, 
wherein a width of the first columnar body is larger than a width of the second columnar body, 
wherein each of the plurality of columnar bodies is linked with neighboring one or two of the columnar bodies at a link portion and rotatable around an axis at the link portion, 
wherein the flexible display is designed to change its shape in accordance with a shape formed by the plurality of columnar bodies, 
wherein a curved surface is formed in the flexible display by rotating the plurality of columnar bodies around the axes at the link portions, and 
wherein the flexible display is placed without being fixed to the plurality of columnar bodies, as cited in claim 2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 10AM-3PM, 6PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarene can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ASHOK PATEL/Primary Examiner, Art Unit 2875